Title: Thomas Jefferson to Michael Atkinson, [ca. 21 July 1815]
From: Jefferson, Thomas
To: Atkinson, Michael


             ca. 21 July 1815
          I shall have occasion for 600. feet, running measure of scantling 5¼ Inches square, clear of the saw, all of heart poplar, without a speck of sap. when we use it it will be cut into lengths of 2 f 8 I. for ballusters.
          the stocks therefore must be of such lengths as to cut into these smaller lengths of 2 f 8 I. without waste.
          
            
              for example a stock of
              8.f. will give 3. lengths
            
            
              
              10 f.
              8 I. will give
              4. lengths
            
            
              
              13 f.
              4 I.
              5 lengths
            
            
              
              16 f
              
              6 lengths
            
          
          to be done immediately so as to be ready on our arrival.
          Th: Jefferson
        